DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 04/27/202, in which, claims 1-10, are pending. Claim 1 is independent. Claims 2-10, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuzuki (USPAP 2019/0055099 A1]).
Referring to claim 1, Tsuzuki teaches a document feeder, ([ document feeder 122 of fig 1]) comprising: a lift plate ([tray 120 of fig 3]), on which documents are set; a pickup roller ([130 of fig 3]), which contacts an uppermost document among the documents set on the lift plate, ([0042] the pickup roller 130 feeds the original documents G placed on the document tray 120 one by one]), and rotates to feed a document in a document conveyance direction; ([0036] the document conveyance mechanism 122 conveys the original document G placed on the document tray 120 to the reading device 101 at the downstream side in the conveyance direction]);
 a lift motor ([a conveyance roller 342, are connected to the driving section such as a motor]), which raises and lowers the lift plate, ([tray 120 of fig 2]) and raises the lift plate until the uppermost document contacts the pickup roller ([12 of fig 2]) when starting sheet feeding; ([see 0063] the plurality of rollers includes a pickup roller 334, a paper feed roller 336, a separation roller 338, a resist roller 340, and a conveyance roller 342, are connected to the driving section such as a motor or the like]);
a retard roller ([72 of fig 2)]) which is provided on a downstream side of the pickup roller ([12 of fig 2]) in the document conveyance direction, ([document moving direction toward the reading position]), and is in contact with the document fed by the pickup roller (12 of fig 2); and 
a control unit ([the controller 400 is a computer that controls the image reading unit 100, the control panel unit 200 and the image forming unit 300, the controller 400 may be a compute separate from the computer controlling each unit. For example, the controller 400 is a computer dedicated to controlling the sheet processing apparatus1] see 0025]), which: rotates the retard roller to feed the document in a direction opposite to the document conveyance direction when a normal mode is selected, ([see 0034, the document conveyance mechanism 122 is controlled by the controller 400]), rotates the retard roller to feed the document in the document conveyance direction when a manual feed mode is selected, and causes the lift motor, ([connected to the driving section such as a motor or the like]), to start lowering the lift plate while the pickup roller is feeding the document after starting rotation of the pickup roller when the manual feed mode is selected, ([see 0063] the plurality of rollers includes a pickup roller 334, a paper feed roller 336, a separation roller 338, a resist roller 340, and a conveyance roller 342, are connected to the driving section such as a motor or the like]).

Referring to claim 2, Tsuzuki teaches a document feeder, ([document feeder 122 of fig 1]), wherein the control unit ([400 of fig 2]) causes the lift motor to start lowering the lift plate after a time obtained by dividing a distance from the pickup roller to the retard roller by an ideal conveyance speed of the document has elapsed after starting the rotation of the pickup roller, ([see 0063] the plurality of rollers includes a pickup roller 334, a paper feed roller 336, a separation roller 338, a resist roller 340, and a conveyance roller 342, are connected to the driving section such as a motor or the like]).

Referring to claim 3, Tsuzuki teaches a document feeder, ([document feeder 122 of fig 1]), the document feeder further comprising: a feed sensor provided on a downstream side of the retard roller in the document conveyance direction, ([a plurality of rollers for sending the original document G to the document conveyance path 126 and a document sensor 128 for detecting the original document G moving along the document conveyance path 126 are provided] see 0040]), wherein the control unit ([400 of fig 2]) recognizes that a leading edge of the document has reached the feed sensor, ([128 of fig 2]) based on an output of the feed sensor, ([128 of fig 2]) and wherein, when the control unit ([400 of fig 3]) recognizes that the leading edge of the document has reached the feed sensor, ([128 OF FIG 3]) the control unit ([400 of fig 4]) causes the lift motor to start lowering the lift plate, ([document feeder 122 of fig 1]).

Referring to claim 5, Tsuzuki teaches a document feeder, ([document feeder 122 of fig 1]), the document feeder further comprising: a feed sensor ([128 of fig 2]) provided on a downstream side of the retard roller in the conveyance direction, wherein the control unit ([400 of fig 2]), recognizes that a trailing edge of the document has passed the feed sensor, ([128 of fig 2) based on an output of the feed sensor, ([128 of fig 2]) and wherein when the control unit ([400 of fig 2]), recognizes that the trailing edge of the document has passed the feed sensor, ([128 of fig 2]) the control unit stops rotation of the pickup roller and the retard roller, ([the controller 400 is a computer that controls the image reading unit 100, the control panel unit 200 and the image forming unit 300, the controller 400 may be a compute separate from the computer controlling each unit. For example, the controller 400 is a computer dedicated to controlling the sheet processing apparatus1] see 0025]).

Referring to claim 6, Tsuzuki teaches a document feeder, ([document feeder 122 of fig 1]), wherein the control unit ([400 of fig 2]) measures a required passage time from the recognition that the leading edge of the document has reached the feed sensor ([128 of fig 2]) to the recognition that a trailing edge of the document has passed through the feed sensor ([128 of fig 2]), wherein the control unit ([400 of fig 2]) detects that a continuous sheet feed error of the document has occurred, based on a length of the required passage time, and wherein the control unit ([400 of fig 2]) stops the rotation of the pickup roller pickup roller ([130 of fig 3]), and the retard roller when the control unit ([400 of fig 2]) detects the occurrence of the continuous sheet feed error ([see 0050]).

Referring to claim 7, Tsuzuki teaches a document feeder, ([document feeder 122 of fig 1]), 7. The document feeder according to claim 1, wherein after starting the rotation of the pick-up roller, when the lift plate is lowered while the pickup roller is feeding a document, the control unit causes the lift plate to be lowered by a predetermined lowering amount, ([the controller 400 is a computer that controls the image reading unit 100, the control panel unit 200 and the image forming unit 300, the controller 400 may be a compute separate from the computer controlling each unit. For example, the controller 400 is a computer dedicated to controlling the sheet processing apparatus1] see 0025])
Referring to claim 5, Tsuzuki teaches a document feeder, ([document feeder 122 of fig 1]),, wherein, in the manual feed mode, the control unit slows a conveyance speed of the document as compared with the conveyance speed of the document in the normal mode, ([the controller 400 is a computer that controls the image reading unit 100, the control panel unit 200 and the image forming unit 300, the controller 400 may be a compute separate from the computer controlling each unit. For example, the controller 400 is a computer dedicated to controlling the sheet processing apparatus1] see 0025]),

Claims Objected to having Allowable Subject Matter
Claims 4, 8 and 10, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677